962 So.2d 976 (2007)
Jackie Lewis MORGAN, Appellant,
v.
DEPARTMENT OF BUSINESS & PROFESSIONAL REGULATION, Construction Industry Licensing Board, Appellee.
No. 1D07-2897.
District Court of Appeal of Florida, First District.
July 31, 2007.
Jackie Lewis Morgan, pro se, Appellant.
Ned Luczynski, General Counsel, Department of Business & Professional Regulation, and Jennifer A. Tschetter, Assistant General Counsel, Tallahassee, for Appellee.
PER CURIAM.
Because the notice of appeal was not filed within 30 days of rendition of the final order revoking appellant's license as required by Florida Rule of Appellate Procedure 9.110(b), this appeal is hereby dismissed for lack of jurisdiction.
BARFIELD, ALLEN, and HAWKES, JJ., concur.